--------------------------------------------------------------------------------

Exhibit 10.11


AMENDMENT TO REGISTRATION RIGHTS AGREEMENT


THIS AMENDMENT TO REGISTRATION RIGHTS AGREEMENT (this “Amendment”) is made and
entered into as of [●], by and among (i) Tiberius Acquisition Corporation, a
Delaware corporation (together with its successors, the “Company”), (ii)
[Pubco], a Bermuda exempted company (“Pubco”), (iii) Lagniappe Ventures LLC, a
Delaware limited liability company (“Sponsor”) and (iv) the other Holders (as
defined in the Registration Rights Agreement) executing and delivering a copy of
this Amendment, which other Holders, when combined with Sponsor, have at least a
majority in interest of the Registrable Securities as of the date hereof. 
Capitalized terms used but not otherwise defined herein shall have the
respective meanings assigned to such terms in the Registration Rights Agreement
(as defined below) (and if such term is not defined in the Registration Rights
Agreement, then the Business Combination Agreement (defined below)).


RECITALS


WHEREAS, the Company and Sponsor are parties to that certain Registration Rights
Agreement, dated as of March 15, 2018 (the “Registration Rights Agreement”),
pursuant to which the Company granted certain registration rights to the Holders
named therein with respect to the Company’s securities;


WHEREAS, on October 10, 2019, (i) the Company, (ii) the Sponsor, in the capacity
thereunder as the Purchaser Representative (the “Purchaser Representative”),
(iii) International General Insurance Holdings Ltd., a company organized under
the laws of the Dubai International Financial Centre (“IGI”), and (iv) Wasef
Jabsheh, in the capacity thereunder as the Seller Representative (the “Seller
Representative”) entered into that certain Business Combination Agreement (as
amended, modified or supplemented from time to time in accordance with the terms
thereof, including pursuant to the joinder agreements referenced below, the
“Business Combination Agreement”), to which Pubco and its newly-formed
wholly-owned subsidiary organized in Delaware (“Merger Sub”) became parties
thereto pursuant to joinder agreements entered into after the date thereof;


WHEREAS, on or after the date of the Business Combination Agreement, certain
shareholders of IGI (each a “Seller”) constituting all or substantially all of
the shareholders of IGI, each entered into a Share Exchange Agreement with IGI,
the Company and the Seller Representative (each, an “Exchange Agreement”);


WHEREAS, pursuant to the Business Combination Agreement and the Exchange
Agreements, subject to the terms and conditions thereof, among other matters,
(a) the Company will merge with and into Merger Sub (the “Merger”), with the
Company continuing as the surviving entity and a wholly-owned subsidiary of
Pubco, and with holders of the Company’s securities receiving substantially
equivalent securities of Pubco, and (b) Pubco will acquire all or substantially
all of the issued and outstanding capital shares of IGI from the Sellers in
exchange for a mix of cash and common shares of Pubco, with IGI becoming a
subsidiary of Pubco (the “Share Exchange” and together with the Merger and the
other transactions contemplated by the Business Combination Agreement, the
“Transactions”);


WHEREAS, the parties hereto desire to amend the Registration Rights Agreement to
add Pubco as a party to the Registration Rights Agreement and to revise the
terms hereof in order to reflect the Transactions contemplated by the Business
Combination Agreement, including the issuance of the Pubco Securities
thereunder; and


WHEREAS, pursuant to Section 5.5 of the Registration Rights Agreement, the
Registration Rights Agreement can be amended with the written consent of the
Company and the holders of at least a majority of the Registrable Securities at
the time in question (provided, that any amendment that adversely affects one
holder of Registrable Securities, solely in its capacity as a holder of the
shares of Common Stock of the Company, in a manner that is materially different
from the other holders of Registrable Securities (in such capacity) shall
require the consent of the holder so affected.



--------------------------------------------------------------------------------


NOW, THEREFORE, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties and covenants
herein contained, and intending to be legally bound hereby, the parties hereto
agree as follows:


1.          Addition of Pubco as a Party to the Registration Rights Agreement. 
The parties hereby agree to add Pubco as a party to the Registration Rights
Agreement.  The parties further agree that, from and after the consummation of
the Transactions, all of the rights and obligations of the Company under the
Registration Rights Agreement shall be, and hereby is, assigned and delegated to
Pubco as if it were the original “Company” party thereto.  By executing this
Amendment, Pubco hereby agrees to be bound by and subject to all of the terms
and conditions of the Registration Rights Agreement, as amended by this
Amendment, including from and after the consummation of the Transactions as if
it were the original “Company” party thereto.


2.          Amendments to Registration Rights Agreement.  The Parties hereby
agree to the following amendments to the Registration Rights Agreement:


(a)         The defined terms in this Amendment, including in the preamble and
recitals hereto, and the definitions incorporated by reference from the Business
Combination Agreement, are hereby added to the Registration Rights Agreement as
if they were set forth therein.


(b)         The parties hereby agree that the term “Registrable Security” shall
include any Pubco Securities issued by Pubco under the Business Combination
Agreement to the Holders in the Merger for their Registrable Securities of the
Company, including any securities of Pubco or any successor entity issued in
consideration of (including as a stock split, dividend or distribution) or in
exchange for any of such securities.  The parties further agree that any
reference in the Registration Rights Agreement to “Common Stock” will instead
refer to Pubco Common Shares (and any other securities of Pubco or any successor
entity issued in consideration of (including as a stock split, dividend or
distribution) or in exchange for any of such securities).


(c)          Section 1.1 of the Registration Rights Agreement is hereby amended
to add the following definitions:


“IGI Registration Rights Agreement” means that certain Registration Rights
Agreement by and among Pubco, the Purchaser Representative and the Sellers party
thereto, to be entered into in connection with the consummation of the
transactions contemplated by the Business Combination Agreement in substantially
the form attached as Exhibit G to the Business Combination Agreement.”


“IGI Securities” means those securities included in the definition of
“Registrable Securities” specified in the IGI Registration Rights Agreement.


“PIPE Securities” means any securities which the Company or Pubco may have
obligations to register under the Commitment Agreements.


(d)          Section 2.1.4 of the Registration Rights Agreement is hereby
amended by deleting clauses (ii) through (iv) thereof and replacing it with the
following:  “(ii) second, to the extent that the Maximum Number of Securities
has not been reached under the foregoing clause (i), the Pubco Common Shares or
other securities that Pubco desires to sell that can be sold without exceeding
the Maximum Number of Securities; (iii) third, to the extent that the Maximum
Number of Securities has not been reached under the foregoing clauses (i) and
(ii), IGI Securities of holders thereof exercising piggy-back registration
rights under the IGI Registration Rights Agreement (Pro Rata in accordance with
the number of equity securities that each holder has requested be included in
such registration, regardless of the number of securities held by each such
Holder) that can be sold without exceeding the Maximum Number of Securities; and
(iv) fourth, to the extent that the Maximum Number of Securities has not been
reached under the foregoing clauses (i), (ii) and (iii), the Pubco Common Shares
or other equity securities of other persons or entities that Pubco is obligated
to register in a Registration pursuant to separate written contractual
arrangements with such persons or entities that can be sold without exceeding
the Maximum Number of Securities.”


2

--------------------------------------------------------------------------------


(e)          Section 2.2.2(a) of the Registration Rights Agreement is hereby
amended by deleting clause (B) thereof and replacing it with the following: 
“(B) second, to the extent that the Maximum Number of Securities has not been
reached under the foregoing clause (A), the Registrable Securities of Holders
exercising their rights to register their Registrable Securities pursuant to
Section 2.2.1 hereof and the IGI Securities of the holders thereof exercising
piggy-back registration rights under the IGI Registration Rights Agreement (Pro
Rata in accordance with the number of securities that each such holder has
requested be included in such registration, regardless of the number of
securities held by each such holder) that can be sold without exceeding the
Maximum Number of Securities`; and (C) third, to the extent that the Maximum
Number of Securities has not been reached under the foregoing clauses (A) and
(B), the Pubco Common Shares or other equity securities of other persons or
entities that Pubco is obligated to register in a Registration pursuant to
separate written contractual arrangements with such persons or entities that can
be sold without exceeding the Maximum Number of Securities;”


(f)          Section 2.2.2(b) of the Registration Rights Agreement is hereby
amended to delete such section in its entirety and replace it with the
following:


“(b)          If the Registration is pursuant to a “demand” registration
undertaken at the demand of holders of IGI Securities under the IGI Registration
Rights Agreement, then Pubco shall include in any such registration (A) first,
the IGI Securities for the account of the demanding holders, Pro Rata among such
holders based on the number of IGI Securities requested by such holders to be
included in such registration, that can be sold without exceeding the Maximum
Number of Shares, (B) second, to the extent that the Maximum Number of
Securities has not been reached under the foregoing clause (A), the Pubco Common
Shares or other equity securities that Pubco desires to sell, which can be sold
without exceeding the Maximum Number of Securities; (C) third, to the extent
that the Maximum Number of Securities has not been reached under the foregoing
clauses (A) and (B), the Registrable Securities of Holders exercising their
rights to register their Registrable Securities pursuant to this Section 2.2
(Pro Rata in accordance with the number of Registrable Securities that each such
Holder has requested be included in such registration, regardless of the number
of Registrable Securities held by each such Holder) that can be sold without
exceeding the Maximum Number of Securities; and (D) fourth, to the extent that
the Maximum Number of Securities has not been reached under the foregoing
clauses (A), (B) and (C), the Pubco Common Shares or other equity securities for
the account of other persons or entities that Pubco is obligated to register
pursuant to separate written contractual arrangements with such persons or
entities, which can be sold without exceeding the Maximum Number of Securities;
and”


(g)          The following new Section 2.2.2(c) is hereby added to the
Registration Rights Agreement:


3

--------------------------------------------------------------------------------


“(c)          If the registration is pursuant to a request by persons or
entities other than the Holders of Registrable Securities or the holders of IGI
Securities under the IGI Registration Rights Agreement, then Pubco shall include
in any such registration (A) first, the Pubco Common Shares or other equity
securities, if any, of such requesting persons or entities which can be sold
without exceeding the Maximum Number of Securities; (B) second, to the extent
that the Maximum Number of Securities has not been reached under the foregoing
clause (A), the Pubco Common Shares or other equity securities that Pubco
desires to sell, which can be sold without exceeding the Maximum Number of
Securities; (C) third, to the extent that the Maximum Number of Securities has
not been reached under the foregoing clauses (A) and (B), the Registrable
Securities of Holders exercising their rights to register their Registrable
Securities pursuant to this Section 2.2 and the IGI Securities of the holders
thereof exercising piggy-back registration rights under the IGI Registration
Rights Agreement (Pro Rata in accordance with the number of securities that each
such Holder has requested be included in such registration, regardless of the
number of securities held by each such holder) that can be sold without
exceeding the Maximum Number of Securities;; and (D) fourth, to the extent that
the Maximum Number of Securities has not been reached under the foregoing
clauses (A), (B) and (C), the Pubco Common Shares or other equity securities for
the account of other persons or entities that Pubco is obligated to register
pursuant to separate written contractual arrangements with such persons or
entities, which can be sold without exceeding the Maximum Number of Securities;”


(h)          The following new Section 2.5 is hereby added to the Registration
Rights Agreement:


“2.5       The Resale Registration Statement.  Within 30 days following Closing,
Pubco must file a resale Registration Statement on Form F-1, F-3, S-1 or S-3
covering all Registrable Securities and must use commercially reasonable efforts
to cause such Registration Statement to be declared effective as soon as
possible thereafter.  Such Registration Statement may be the same Registration
Statement filed by Pubco pursuant to other registration rights agreements.  At
such time as Pubco becomes eligible to use a Form F-3 or S-3, Pubco shall seek
to convert the Form F-1 or S-1 to a Form F-3 or S-3, as applicable, with respect
to Registrable Securities.”


(i)          Section 5.1 of the Registration Rights Agreement is hereby amended
to delete the address of the Company (and its copy thereunder) and provide that
the following addresses shall be used for notices to Pubco or the Company
thereunder:




If to Pubco or the Company, to:
 
[Pubco]
[Address]
Attn: [   ]
Facsimile No.:  [     ]
Telephone No.:  [     ]
Email:  [   ]


With copies to (which shall not constitute notice):
 
Freshfields Bruckhaus Deringer LLP
Level 6, Al Sila Tower, Abu Dhabi Global Market Square, Al Maryah Island
PO Box 129817
Attn:  Michael Hilton, Esq.
Facsimile No.: +971 2 6521 777
Telephone No.: +971 2 6521 700
Email: michael.hilton@freshfields.com
 
and
 
Freshfields Bruckhaus Deringer US LLP
601 Lexington Avenue
New York, NY 10022
Attn:  Omar Pringle, Esq.
Facsimile No.:  (212) 277-4001
Telephone No.:  (212) 277-4000
Email:  omar.pringle@freshfields.com
 
and
 
Ellenoff Grossman & Schole LLP
1345 Avenue of the Americas, 11th Floor
New York, New York  10105, USA
Attn:          Stuart Neuhauser, Esq.
    Matthew A. Gray, Esq.
Facsimile No.:  (212) 370-7889
Telephone No.:  (212) 370-1300
Email:        sneuhauser@egsllp.com
    mgray@egsllp.com



4

--------------------------------------------------------------------------------


(j)          The following Section 5.8 shall be added to the Agreement:


“5.8      Descriptive Headings; Interpretation.          The descriptive
headings of this Agreement are inserted for convenience only and do not
constitute a part of this Agreement. The use of the word “including”, “include”
or “includes” in this Agreement shall be by way of example rather than by
limitation, and shall be deemed in each case to be followed by the words
“without limitation”.”


3.          Acknowledgement of Other Registration Rights.  The parties hereby
acknowledge and agree that, notwithstanding Section 5.6 of the Registration
Rights Agreement, in connection with the Transactions, Pubco will enter into the
IGI Registration Rights Agreement with respect to the IGI Securities, and that
the Company (and Pubco as the successor thereto) has issued certain registration
rights to the holders of PIPE Securities in connection with the Commitment
Agreements, and consent to the foregoing.


4.           Effectiveness.  Notwithstanding anything to the contrary herein,
this Amendment shall only become effective upon the Closing.  In the event that
the Business Combination Agreement is terminated in accordance with its terms
prior to the Closing, this Amendment and all rights and obligations of the
parties hereunder shall automatically terminate and be of no further force or
effect.


5.          Miscellaneous.  Except as expressly provided in this Amendment, all
of the terms and provisions in the Registration Rights Agreement are and shall
remain in full force and effect, on the terms and subject to the conditions set
forth therein.  This Amendment does not constitute, directly or by implication,
an amendment or waiver of any provision of the Registration Rights Agreement, or
any other right, remedy, power or privilege of any party thereto, except as
expressly set forth herein.  Any reference to the Registration Rights Agreement
in the Registration Rights Agreement or any other agreement, document,
instrument or certificate entered into or issued in connection therewith shall
hereinafter mean the Registration Rights Agreement, as amended by this Amendment
(or as the Registration Rights Agreement may be further amended or modified in
accordance with the terms thereof).  The terms of this Amendment shall be
governed by, enforced and construed and interpreted in a manner consistent with
the provisions of the Registration Rights Agreement, including Section 5.4
thereof.

{REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGES FOLLOW}
5

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each party hereto has signed or has caused to be signed by
its officer thereunto duly authorized this Amendment to Registration Rights
Agreement as of the date first above written.



 
The Company:
           
TIBERIUS ACQUISITION CORPORATION
                  By:


     
Name:
     
Title:
           
Pubco:
           
[PUBCO]
                  By:


     
Name:
     
Title:
           
Sponsor:
           
LAGNIAPPE VENTURES LLC
                 
By:
       
Name:
     
Title:
 



[Signature Page to Amendment to Founder Registration Rights Agreement]

--------------------------------------------------------------------------------





 
Other Holders:
           
CHURCH MUTUAL INSURANCE COMPANY
                  By:


     
Name:
     
Title:
           
IMUA T CAPITAL INVESTMENTS, LLC
                  By:


     
Name:
     
Title:
                   
Fayez Sarofim
                   
Peter Wade
                   
C. Allen Bradley, Jr.
                   
E. Benjamin Nelson
                   
John Vollaro
                   
John Hayden
 



[Signature Page to Amendment to Founder Registration Rights Agreement]


--------------------------------------------------------------------------------